DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuter et al. [US 2016/0050399; Chuter] in view of Kogan et al. [US 2008/0094204; Kogan].

Per claim 1.  Chuter discloses a sensor device (20; Fig. 3) comprising: 
a proximity sensor (9); a processor (e.g. central processing unit 8); a wireless communication module (7); and a memory (inherently includes in the processor unit) storing instructions that, when executed by the processor, cause the sensor device to operate, the sensor device configured to install in a barrier assemble (e.g. door) which included a surrounding structure that allows the barrier to be kept in a close state, and the sensor is installable on barrier assembly and the barrier assembly is installable in building or house, and any event sensed at a door configured to transmit to endpoint (e.g. centralized server) [para. 39] and the event occurrence should be stored in a memory before it be transmitted to endpoint.  That constitutes of the memory stores the occurrence of the event and transmit any stored records, once the wireless communication module is active.  Chuter does not explicitly mention a first event for the sensor device is installed in a barrier assembly and a second event for when the barrier assembly is installed in a building.  However, Chuter teaches at [para. 27] “The camera apparatus, according to various embodiments, may be capable of detecting when it is attached to or removed from the bracket, so the end user can also be notified of such an event.” and [para. 28] “A door status event, if of sufficient intensity, may trigger the processing unit 8. A knock event, for example, may cause the processing unit 8 to initiate the camera 10 to capture one or more pictures through the peephole 14, 15. Any data collected from an event may be communicated to a configured endpoint through the wireless transmitter/receiver 7”.  Thus, the events can be occurred at the barrier assembly and in the installed building or house as a door for entrance.  
Chuter does not explicitly mention the sensor device receive a user input signal; determine when the received user input signal matches a signal template being associated with an event, which comprises matching the received user input signal against a plurality of signal templates respectively associated with an event.  
Kogan teaches a method and apparatus for installing a wireless security system, comprising a sensor to be configured. Kogan teaches installer input an initiation signal to sensor (e.g. door sensor) and the input information can be a unique identification number of the door sensor [see para. 49 and Fig. 3].  The user input signal that against the plurality of parameters in memory 28.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to imply the user input signal as taught by Kogan to the system of Chuter above, for the benefit of accuracy, so that the sensor can be configured as it should according to the right type of sensor to be installed in the door and the correct configuration parameters for each particular sensor can be imported for better sensing. 

Per claim 2. Chuter and Kogan made obvious above, Kogan further teaches the event is related to the installation initiation signal of the door sensor.  It would have been obvious to one having ordinary skills in the art would find it obvious that the event occurrence during installation would associate with the record indicates an event in a supply chain related to the installation of the sensor device, which can be traceable when sensor being used. 

Per claim 3.  The method step limitations are similar to those in an apparatus limitations of claim 1 above, that the rejection would be in the same manner.  

Per claim 7.  Chuter and Kogan made obvious above, Chuter further teaches temporarily enabling (e.g. monitoring state 601) [Fig. 6 and para. 38] when the user input signal matches a signal template (e.g. predetermined knock) the wireless communication module to transfer data [para. 38-39].

Per claim 10. Chuter and Kogan made obvious above, Kogan further teaches installer input an initiation signal to sensor (e.g. door sensor) and the input information can be a unique identification number of the door sensor [see para. 34, 36 and 49 and Fig. 3], that the device type information specified the sensor device is for window type or door type sensor.  That, constitutes of receiving a signal indicating at least one of the type of barrier assembly and an identity of the barrier assembly; and wherein the step of storing comprises storing a record of at least one of the type of barrier assembly and an identity of the barrier assembly.

 Per claim 11. Chuter and Kogan made obvious above, Chuter further teaches “Step 701. When a valid movement event is registered by the sensor 9, the sensor 9 may send a signal to the processing unit 8 to wake up and engage the wireless transmitter/receiver 7 in Step 703. The wireless transmitter/receiver 7 may, in turn, attempt to connect to the configured wireless network in Step 704” [para. 39], that would indicate the sensor 9 is operated as a third event.  

Per claim 12. Chuter and Kogan made obvious above, Chuter further teaches [Fig. 7, steps 704-707 and para. 39] the knock sensor triggered transmission and the wireless network is connectable, upload data to server, that constitutes of transmitting is triggered by the sensor device when the wireless communication module is in the operational state.

Per claim 13. Chuter and Kogan made obvious above, Chuter further teaches “Step 602 by the sensor 9, an accelerometer in this particular embodiment, registering a vibration event of sufficient strength to qualify as a “knock” (or a “tap” as specified in FIG. 6)” [para. 38] that constitutes of storing when an accelerometer of the sensor device indicates an acceleration greater than a threshold amount, a record indicating an occurrence of excessive acceleration.

Per claims 14-15.  A computer program for recording events of a sensor device limitations are similar to those in an apparatus limitations of claim 1 above, that the rejection would be in the same manner. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuter et al.  in view of Kogan et al., and further in view of Neff et al. [US 2004/0233054; Neff].

Per claim 4.   Chuter and Kogan made obvious above, except for not explicitly mention  the record comprises a timestamp.  Neff teaches a wireless monitoring device (e.g. sensor 22) which mentions “[0025] For the purpose of this invention it is not important whether the logic controlling, and monitoring the sensor and the timeline or real-time clock are actually part of the RFID circuit and its memory or held on a separate memory accessible to a self-contained RFID tag with memory so long as the fault information is readily available for immediate transmission or stored with a timestamp accessible for subsequent transmission.”  Thus, the event occurrence to be recorded with timestamp.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the event recorded with timestamp as taught by Neff to the combination above, for the advantage of easy to trace back the event occurred. 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuter et al.  in view of Kogan et al., and further in view of Yon et al. [US 10,111,306; Yon].

Per claims 5-6.  Chuter and Kogan made obvious above, Chuter further teaches the knock sensor unit 9 comprises a camera and accelerometer for detecting proximity and predetermined knock to the door [para. 38], except for not explicitly mention the user input signal is a light signal.  Yon teaches an ambient light sensor 102C for detecting ambient light level and that control unit 126 can send a signal to open garage door [Fig. 1, col. 6, lines 55-65].  Thus, light sensor can be used to detect ambient light to initiate other function to door or barrier.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the well-known light sensor as taught by Yon to the combination above, for the benefit of convenience, because light signal input is mostly available during day time, which can be used to activate other function of the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685                                                         

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685